DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed breaker, wherein, when viewed along a movement direction of the first movable contact, the first operation device and the third operation device are located side by side along a first direction perpendicular to the movement direction, and the second operation device is located at a position displaced relative to the first operation device and the third operation device toward one side along a second direction perpendicular to the first direction, the position being between the first operation device and the third operation device in the first direction, and the first torsion bar, the second torsion bar, and the third torsion bar extend toward the other side along the second direction.
Regarding claim 3, the prior art fails to teach or show, alone or in combination, the claimed breaker, wherein, when viewed along a movement direction of the first movable contact, the first operation device and the third operation device are located side by side along a first direction perpendicular to the movement direction, and the second operation device is located at a position displaced relative to the first operation device and the third operation device toward one side along a second direction perpendicular to the first direction, the position being between the first operation device and the third operation device in the first direction, and the first torsion bar and the third torsion bar extend toward one side along the second direction, and the second torsion bar extends toward the other side along the second direction.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanigaki et al, Ohtsuka et al, Mori et al, Imura et al, Nakajima et al and Yamamoto et al are examples of breakers comprising operating mechanisms in which forces for driving movable contacts are obtain as torques, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833